Case 8:19-cv-01922-DOC-KES Document 16 Filed 12/11/19 Page 1 of 1 Page ID #:42
                       UNITED STATES DISTRICT COURT
                     CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No. SA CV 19-1922-DOC (KESx)                                          Date: December 11, 2019

 Title: TERRI D. JORDAN V PORTFOLIO RECOVERY ASSOCIATES, LLC


 PRESENT: The Honorable DAVID O. CARTER, U.S. District Judge

                Deborah Lewman                                            None
                Courtroom Clerk                                       Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF:                   ATTORNEYS PRESENT FOR DEFENDANT:
           None Present                                        None Present

 PROCEEDINGS (IN CHAMBERS): ORDER TO SHOW CAUSE RE: LACK OF
                            PROSECUTION


         The Court hereby ORDERS plaintiff to show cause in writing no later than December
 28, 2019 why this action should not be dismissed for lack of prosecution. As an alternative to a
 written response by plaintiffs, the Court will consider the filing of the following, as an
 appropriate response to this OSC, on or before the above date:

        Motion/Application for Default Judgment

         It is plaintiff's responsibility to respond promptly to all Orders and to prosecute the action
 diligently, including filing proofs of service and stipulations extending time to respond. If
 necessary, plaintiffs must also pursue Rule 55 remedies promptly upon the default of any
 defendant. All stipulations affecting the progress of the case must be approved by the Court.
 Local Rule 7-1.

         No oral argument of this matter will be heard unless ordered by the Court. The Order
 will stand submitted upon the filing of a responsive pleading or motion on or before the date
 upon which a response by plaintiffs is due.


 MINUTES FORM 11
 CIVIL-GEN                                                                  Initials of Deputy Clerk: djl




 CV (10/08)                            CIVIL MINUTES - GENERAL                                  Page 1 of 1
